DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Claims 1, 6 and 19 have been amended
Claims 1-4, 6, 8-11 and 16-19 are presented for examination
This action is Non-Final

Claim Objections
3. 	Claims 8 and 9 are objected to because of the following informalities: the claims depend from a cancelled claim. The dependency of the claims needs to be corrected. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2016/0000245) in view of Paquet (US 2014/0034080).

1, 4, 19: Sims discloses a drinking container, comprising: a container portion 8;

a sleeve 50 that is moveable between a closed position and an open position with respect to the container portion; 

a lid 16 that is moveable from a closed configuration to an open configuration, the closed position of the sleeve corresponding to the closed configuration of the lid sealing an access pathway to an interior of the container portion, the open position of the sleeve corresponding to 

the lid including a lid upper 162 and a lid lower 16, the lid lower being separated from the lid upper in the open configuration, the lid lower being held against the lid upper in the closed configuration (fig. 9),

wherein, in the closed position of the sleeve, a biased force (gravity) holds the lid in the closed configuration,

wherein the lid 16 comprises a seal spring 222 at least partially enclosed within a body of the lid, the seal spring generating the biased force [0037],

a button 212 configured to be manually depressed from a resting position to a stressed position, the button in the stressed position placing the lid in the open configuration to relieve a pressure from the interior of the container portion [0045].

Sims fails to disclose a magnetic connection. Paquet teaches the lid 12 including a lid magnet 25 and a lower element 11 including a lower element magnet 18 (fig. 2 and 3); and

wherein, in the open position of the sleeve, the sleeve magnet and the lid magnet have a magnetic force greater than the biased force to place the lid in the open configuration actuated by a [0021-0022]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify a retaining feature of Sims to include the magnetic connection of Paquet in order to assist in positively retaining the contents of the container. 

2: Sims-Paquet discloses the drinking container of claim 1, wherein the sleeve 50 includes a sleeve spring 142 generating a further biased force to move the sleeve to the closed position (Sims; [0042]).



6: Sims-Paquet discloses the drinking container of claim 1, wherein the biased force (gravity) biases a lid lower 16 of the lid to be pressed against a lid upper of the lid 162 (Sims; fig. 2 and 9).

8: As best understood by the Examiner, Sims-Paquet the drinking container of claim 7, wherein the seal spring 222 biases the button 212 to the resting position (Sims; [0045]).

9: As best understood by the Examiner, Sims-Paquet drinking container of claim 7, further comprising: a visual indicator 166/168 identifying when the lid is in the open configuration or the closed configuration (Sims; fig. 7).

18: Sims-Paquet discloses the drinking container of claim 1, further comprising: a manually actuated lock 170 configured to hold the sleeve in one of the close position or the open position (Sims; [0042]).


Allowable Subject Matter
Claims 10, 11, 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735